Citation Nr: 0725914	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for strokes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.   

In April 2006, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


REMAND

In the veteran's August 2004 stressor statement, he described 
the following events he believed caused his PTSD:  

(1) exposed to a rocket attack and the killing of a 
service member named Queensbury at Chu Lai on July 
23, 1968, while attached to D Battery, 82nd 
Artillery; 

(2) exposed to an American who burned to death at 
LZ Dottie in south Chu Lai on July 27, 1968, while 
attached to B Battery, 82nd Artillery;

(3) exposed to the killing of Sgt. Fuller in a 
mortar attack in south Chu Lai in November 1968, 
while attached to D Battery, 82nd Artillery;

(4) exposed to the killing of a Vietcong woman by 
American troops after she took a grenade from a 
container in north Chu Lai in June 1969, while 
attached to B Battery, 82nd Artillery; and

(5) exposed to a fire attack by the Vietcong on his 
convoy which was traveling south from Chu Lai to LZ 
Dottie in June 1969, while attached to D Battery, 
82nd Artillery; a lot of Americans and Vietcong 
were killed.

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from July 25, 1968, to July 19, 1969.  He 
was awarded several medals that included awards for TET 
69/Counteroffense and Vietnam Counteroffense Phase V and VI.   
According to a December 2004 letter from the RO's PTSD 
research unit, none of the above stressors could be verified 
based on a "search of the internet and other available 
resources."  The Board finds that the veteran's stressor 
information should be forwarded to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification. 
 
At the hearing, the veteran testified that he had a heart 
attack in 1989 and strokes in 1999 and 2003.  The veteran 
maintains that he was diagnosed with hypertension within a 
year after his discharge from service by his family 
physician, Dr. B., who retired; another doctor took over the 
custody of his records.  The veteran believes that his heart 
attack, strokes, coronary artery disease, and hypertension 
are due to stress from his PTSD.  If service connection is 
established for PTSD, the Board finds that the veteran should 
be afforded a VA examination and a medical opinion should be 
obtained that addresses the medical question of whether the 
veteran's claimed disabilities are etiologically related to 
his PTSD.  See 38 C.F.R. § 3.159(c)(4) (2006).  In addition, 
the veteran should be afforded the opportunity to identify 
the custodian who took over Dr. B's records, and if he does, 
an effort should be made to obtain the records.  

While this case is in remand status, the RO or the Appeals 
Management Center (AMC) should provide the veteran with 
notice concerning the disability-rating and effective-date 
elements of his claims.   

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Also, he should be 
asked to identify the custodian of Dr. 
B.'s records, who is the physician he 
testified diagnosed him with hypertension 
within one year of his discharge from 
service.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  The RO or the AMC should undertake 
appropriate development to verify the 
five stressors identified above through 
the JSRRC, or other appropriate 
depository.  

4.  Thereafter, if an alleged stressor 
has been verified, the veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to the verified 
service stressor(s).  The claims folder 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
verified stressor(s), should be 
identified.

The rationale for all opinions expressed 
should also be provided.

5.  If the veteran has been diagnosed 
with PTSD due to a verified stressor, 
then the RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's strokes, coronary artery 
disease, and hypertension.  Any indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should provide an opinion with 
respect to the veteran's strokes and each 
currently present coronary artery 
disorder and hypertension disorder as to 
whether there is a 50 percent or better 
probability that these disorders are 
etiologically related to service or were 
caused or chronically worsened by 
service-connected disability, to include 
PTSD.  The rationale for each opinion 
expressed must also be provided.

6.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO or the AMC should also 
undertake any other indicated 
development.

8.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



